Order entered October 8, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00644-CV

   MURPHY OIL USA, INC. D/B/A MURPHY OIL USA #7350, Appellant

                                       V.

                       DONNETTA STEGALL, Appellee

                 On Appeal from the 191st Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-18-08452

                                    ORDER

      Before the Court is appellant’s October 6, 2021 unopposed second motion to

extend time to file its brief. We GRANT the motion and extend the time to

November 8, 2021. We caution appellant that further requests for extension will

be disfavored.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE